COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00638-CR


GILBERT GRIMALDO                                                    APPELLANT

                                          V.

THE STATE OF TEXAS                                                       STATE


                                       ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1243882D

                                       ----------

                        MEMORANDUM OPINION 1

                                       ----------

      Appellant Gilbert Grimaldo appeals his conviction and sixty-year sentence

for aggravated assault. 2 We affirm.

      Appellant’s indictment alleged that he had injured a woman by hitting,

grabbing, and dragging her; that he had also threatened imminent bodily injury to

      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 22.02(a)(2) (West 2011).
her; and that he had used or exhibited a deadly weapon (a knife) during the

assault.   The indictment contained a repeat offender notice, alleging that

appellant had been previously convicted of murder.

      Appellant filed various pretrial documents and pled not guilty.        A jury

convicted him, and after he pled true to the indictment’s repeat offender notice,

the trial court found the notice to be true and sentenced him to sixty years’

confinement. He brought this appeal.

      Appellant’s appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. In the brief and motion, counsel

avers that he has diligently reviewed the record and opines that this appeal is

frivolous. Counsel’s brief and motion meet the requirements of Anders v.

California by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds for relief. 386 U.S. 738, 744–

45, 87 S. Ct. 1396, 1400 (1967); see In re Schulman, 252 S.W.3d 403, 406–12

(Tex. Crim. App. 2008) (orig. proceeding) (analyzing the effect of Anders).

Appellant filed a pro se response to his counsel’s brief, contending that the

evidence is insufficient to support his conviction. The State filed a brief, arguing

that the evidence is “amply sufficient.”

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

must independently examine the record. See Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991); Roots v. State, 419 S.W.3d 719, 723 (Tex. App.—


                                           2
Fort Worth 2013, pet. ref’d).    Only then may we grant counsel’s motion to

withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988);

Roots, 419 S.W.3d at 723. We have carefully reviewed the record, appellant’s

counsel’s brief, appellant’s pro se response, and the State’s brief. We agree with

appellant’s counsel that the appeal is wholly frivolous and without merit; we find

nothing in the record that might arguably support the appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State,

206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).           Accordingly, we grant

counsel’s motion to withdraw and affirm the trial court's judgment. See Roots,
419 S.W.3d at 723.

                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 18, 2014




                                        3